            Case 1:21-mj-05137-UA Document 14 Filed 07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   7/20/2021
---------------------------------------------------------------X
UNITED STATES,                                                 :
                                                               :   21-MJ-5137
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER
                                                               :
AMIN BUTLER,                                                   :
                                                               :
                                    Defendant.                 :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This order resolves Defendant’s July 2, 2021 application at Dkt. 9 requesting

reconsideration of the Court’s previous denial of bond.                 Defendant claims changed

circumstances, specifically MDC’s failure and inability to provide Mr. Butler with needed

medical care for his many ailments. Defendant proposes that he be released on bond,

subject to home detention by GPS monitoring at his mother’s residence, and appointment

of his mother as custodian. The Government has opposed, and Defendant has replied.

        The Court is concerned with what Defense counsel purports to be multiple failures

to provide Defendant with required medical prescriptions, including medications for

diabetes, pain, and other conditions. At the same time, the Court is mindful of the factors

that led Judge Netburn to detain Mr. Butler at the outset and this Court detaining Mr.

Butler after another hearing. Accordingly, the Court orders as follows:

        1. The Bureau of Prisons (“BOP”) shall allow Mr. Butler to have the
           sneakers and prosthetic innersoles provided by his family, so long as
           those items are screened and determined not to contain any contraband.

        2. BOP shall provide a means for Mr. Butler to use his sleep apnea
           machine such that he can sleep in his bed while the machine is plugged
           in and can be operated. (This particular issue appears to have been
           resolved, but only after Defendant filed his request to this Court.)

                                                        1
         Case 1:21-mj-05137-UA Document 14 Filed 07/20/21 Page 2 of 2




       3. BOP shall ensure that Mr. Butler receives his medications as prescribed.

       4. BOP shall ensure that a physician examines Mr. Butler’s health on at
          least a weekly basis.

       5. If BOP is not capable of complying with the foregoing requirements, then
          BOP shall so notify the Court within seven days of entry of this Order.

       6. In the meantime, Pre-Trial Services (“PTS”) shall provide an updated
          report to the Court and counsel (1) stating PTS’s conclusion with respect
          to the suitability for the residence of Mr. Butler’s mother for home
          confinement and GPS monitoring and, (2) advising whether PTS’s
          recommendation with respect to detention or release of Mr. Butler
          remains as before or otherwise has been modified. The Court requests
          that PTS provide the updated report within seven days of entry of this
          Order.

                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: July 20, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
